Citation Nr: 0607687	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  96-13 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected lumbosacral strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 1995 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in San Juan, Commonwealth of Puerto Rico, which 
denied entitlement to a higher initial evaluation for the 
veteran's service-connected lumbosacral strain, currently 
evaluated as 10 percent disabling.  In October 1998 and 
October 2003 the Board REMANDED this claim for further 
development.  After the RO attempted the requested 
development it again denied the veteran's claim for an 
increased rating for lumbosacral strain.


REMAND

In a VA Spine examination report dated in June 2005 showed 
that the veteran claimed to have received treatment from a 
private physician including "intramuscular injections on the 
buttocks and medications and referred to an RMS specialist, 
had physical therapy given with temporary pain control."  
The veteran also asserted that he had missed three-and-a-half 
months of work during the last year due to back pain and that 
he had "some medical certificates for strict bedrest by 
physicians recommended due to acute low back pain and no work 
ranging from two to five weeks."  Those private treatment 
records are not associated with the claims file.  The 
veteran's private treatment records are particularly 
important because under the current Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
evaluations of back disabilities may be based upon 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the circumstances the RO must contact the 
veteran and ask him where he received private treatment.  The 
RO must then contact the veteran's private physicians to 
obtain his private treatment records.

During the pendency of this appeal, on March 3, 2006, The 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  It does not 
appear that notice has been provided with respect to 
effective dates of awards.  Accordingly, the case must be 
REMANDED back to the RO via the Appeals Management Center in 
Washington DC for the following action.   

1.	The RO must contact the veteran and ask 
him where he received private medical 
treatment for his back condition.  He 
should also be advised to submit any 
medical documentation/certificates he 
may have in his possession concerning 
any orders to bedrest.  

2.	The RO must then contact the private 
organizations or physicians that 
treated the veteran and obtain all 
treatment records related to the 
veteran's back disability.

3.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 (b) that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for increased disability evaluation.  

4.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

